In a proceeding to compel the Board of Elections of Rockland County to provide "an opportunity to ballot to the Democratic voters” of the 95th Assembly District in the Democratic Party primary election to be held on September 9, 1980 for the public position of Member of the State Assembly, 95th Assembly District, the appeals are from a judgment of the Supreme Court, Rockland County, entered August 22, 1980, which granted Joseph Halfon leave to intervene and granted the application. Judgment affirmed, without costs or disbursements. No opinion. Gibbons, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.